DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to Title of the Specification
Applicant has amended the title of the invention to overcome the objection that the title is not descriptive.  The amended title (see response of 9/28/2021) is hereby entered and the objection is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-2012028552-A) of prior record, hereinafter Abe, in view of Hirose (US 6,122,170) of prior record, hereinafter Hirose. All reference to text of Abe is to the English translation which is being provided with this action, noting that in the provided document, the English translation is included at the end of the original JP document (JP-2012028552-A). For Figures, refer to the original Japanese document, which is also part of the provided document.

Regarding claims 1, 17-19, Abe (refer to Figures 2-3) teaches a semiconductor device (100, para 35) comprising: 
a semiconductor element (610, para 21); 
a heat sink (130, described as “cooler 130” in para 39) on which the semiconductor element is mounted; 

a fastening hole (111, para 37) passing through the case (110) and the heat sink (130), wherein a surface pressure absorbing member (120, described as “cylindrical metal collar 120” in para 37) is at least partially embedded (best seen in detail of Figure 3) in the case (110) and positioned at portion including the fastening hole (111) in plan view, the surface pressure absorbing member having a substantially flat plate shape (i.e. a cylindrical plate – see para 37 and Figure 3; noting that a cylinder has it’s two opposing circular surfaces flat) and being high in rigidity (as 120 is described as a “metal collar 120” for “the purpose of reinforcement” – see para 26).
Abe does not teach that the surface pressure absorbing member (120) has “a substantially flat plate shape”. Further, although the vast majority of metals have rigidity higher than typical resins, Abe does not specifically teach that the surface pressure absorbing member is “higher in rigidity than the resin” (as recited in claims 1), wherein the surface pressure absorbing member is “made of Cu” (as recited in claim 19) or “made of Fe” (as recited in claim 18) OR wherein (as recited in claim 17) wherein the surface pressure absorbing member is “higher in thermal conductivity than the resin”.
However, Abe suggests that the surface pressure absorbing member (120) may have flat surfaces (see Figure 3) and that high rigidity of the surface pressure absorbing member (120) is desirable (by teaching that “metal collar 120” is for “the purpose of reinforcement” – see para 26),  Further, Hirose (refer to Figure 1) teaches a similar securing mechanism wherein a fastening hole and a surface pressure absorbing 
Note that the recitation of “plan view” is a very broad recitation in the context of the claim as no reference viewing direction is recited in claim 1 for determining what is a “plan view” (and other claims such as claim 4 that recite this limitation, and their dependent claims). Thus, a plan view (i.e. a top view) can change depending on the 
Further, regarding the limitation that the surface pressure absorbing member (120) has “a substantially flat plate shape”, it appears that applicant has no support data, which convinces that the particular claimed configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces (such as a surface that is flush with a surface of the “case” and mates with any fastener passing through the “fastening hole”) . In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).

Regarding claim 2, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, wherein an upper surface of the surface pressure absorbing member (120) at least around the fastening hole (111) is exposed from (which allows 160 to be in contact with 120) the case (110), and a lower surface (i.e. lower surface of 120 in orientation of Figure 3) of the surface pressure absorbing member (120) is in contact with (best seen in detail of Figure 3) the heat sink (130).

Regarding claim 3, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, wherein a plurality of the fastening holes are provided (2 fastening holes 111 are shown in Figure 2), all of the plurality of fastening holes (i.e. both of the holes 111) is formed in the surface pressure absorbing member (120).


a semiconductor element (610, para 21); 
a heat sink (130, described as “cooler 130” in para 39) on which the semiconductor element is mounted; 
a case (110, described as “resin case 110” in para 37) made of resin, the case being mounted on the heat sink and containing the semiconductor element (best seen in Figure 2); and 
a fastening hole (111, para 37) passing through the case (110) and the heat sink (130), wherein 
the case includes a surface pressure absorbing member (120, described as “cylindrical metal collar 120” in para 37) on a portion including the fastening hole (111) in plan view, the surface pressure absorbing member having a plate shape (i.e. a cylindrical plate – see para 37 and Figure 3) and being high in rigidity (as 120 is described as a “metal collar 120” for “the purpose of reinforcement” – see para 26) .
Although the vast majority of metals have rigidity higher than typical resins, Abe does not specifically teach that the surface pressure absorbing member is “higher in rigidity than the resin”. This limitation has already been addressed in claim 1 in view of Hirose. 
Further, Abe does not teach the specific claimed shape; i.e. wherein the surface pressure absorbing member includes “a portion extending on an outer peripheral portion of the case and a beam portion extending across an inside of the case”. Hirose (refer to Figures 2A-2F, 20A-20F and 21), as applied to claim 1, teach that the surface pressure "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Abe so that the surface pressure absorbing member has a specific shape, such as wherein the surface pressure absorbing member includes “a portion extending on an outer peripheral portion of the case and a beam portion extending across an inside of the case”. The ordinary artisan would have been motivated to modify Abe for at least the purpose of providing effective reinforcement (see para 26 of Abe) by using a rigid material like copper (or even more rigid material such as iron) and a suitable shape that can act as an effective buffer layer for the clamping stress at the fixing portion (Col. 6, lines 47-51.of Hirose).  

Also, the note on “plan view” provided for claim 1 applies to claim 6.

Regarding claims 5-6, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim l, but does not teach the specific claimed shape; i.e. wherein the surface pressure absorbing member has “a frame shape extending on an outer peripheral portion of the case” (as recited in claim 5), wherein further the surface pressure absorbing member includes “a beam portion extending across an inside of the case”. As the shape of the surface pressure absorbing member has already been established as a results effective variable (see rejection of claim 4). Therefore, the rejection is similar to claim 4.

Regarding claims 7-8, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, wherein a plurality of the fastening holes (111, at least two are shown in cross-sectional view of Figure 2) and a plurality of the surface pressure absorbing members (120, at least two are shown in cross-sectional view of Figure 2) are provided, and each of the plurality of surface pressure absorbing members (120) has a shape including at least one fastening hole (through which 160 passes) in plan view, wherein (as recited in claim 8) the plurality of surface pressure absorbing members (120) are all identical in shape (as shown in Figures 2-3).

Regarding claims 9-10, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 7, but does not teach the specific claimed shape; i.e. wherein at least one of the plurality of surface pressure absorbing members has “an L shape extending on two adjacent sides of the case” (as recited in claim 9), or wherein (as recited in claim 10) wherein at least one of the plurality of surface pressure absorbing members has “a frame shape including a portion extending to an outer peripheral portion of the case and a portion extending across an inside of the case”. As the shape of the surface pressure absorbing member has already been established as a results effective variable (see rejection of claim 4). Therefore, the rejection is similar to claim 4.

Regarding claim 12, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim l, wherein the surface pressure absorbing member (120) is enclosed (at least at the outer periphery) by the case (110) in plan view.

Regarding claims 20, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, including comprising a bolt (160, para 25) configured to be inserted into the fastening hole to fasten the case and the heat sink to an external housing (para 25), but does not teach that the surface pressure absorbing member is “identical in material to the bolt”. Hirose (refer to Figure 1) teaches a similar securing mechanism wherein a fastening hole and a surface pressure absorbing member (2, described as “metal layer 2 which is a buffer layer for the clamping stress at the fixing portion – Col. 6, lines 47-51) is used for fastening parts to a heat sink (5, described as .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe and Hirose, as applied to claim 1, and further in view of  Watermann (US 2013/0056937) of prior record, hereinafter Watermann.

Regarding claims 11, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, but does not teach that the surface pressure absorbing member has “a through hole, a depressed portion, or a dimple formed in a portion other than a portion around the fastening hole”. Watermann (refer to Figure 1) teaches that forming features like through hole (11, 16, para 39-40), a depressed portion (43, described as “notches” in para 48), or a dimple (which is similar in that it is an irregularity in the 

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Hirose, as applied to claim 1, and further in view of  Koike (US 2002/0154486) of prior record, hereinafter Koike.

Regarding claims 13, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, but does not teach that the surface pressure absorbing member has “a portion around the fastening hole formed thicker than other portions”. Koike (refer to Figure 2 and 4) teaches that a pressure absorbing member (32, described as “metal collar” in para 32 and 64) may be formed with projections and depressions such as groove (34, described in para 32 and best seen in Figure 3-4), for improved adhesion that is effective even under vibration loads (para 81), i.e. the pressure absorbing member (32) has a portion (i.e. top portion of 31) around the fastening hole (31 or 28, 

Regarding claims 14, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 13, but does not teach that the surface pressure absorbing member has “projections and depressions formed on a side surface of the portion around the fastening hole”. Koike (refer to Figure 2) teaches that metal collars (32) may be formed with projections and depressions such as groove (34, described in para 32 and best seen in Figure 3), for improved adhesion that is effective even under vibration loads (para 81). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Abe so that the surface pressure absorbing member has “projections and depressions formed on a side surface of the portion around the fastening hole”. The ordinary artisan would have been motivated to modify Abe for at least the purpose of for improved adhesion that is effective even under vibration loads (para 81 of Koike).

Regarding claims 16, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, but does not teach that the surface pressure absorbing member is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abe and Hirose, as applied to claim 1, and further in view of  Lake (US 5,444,295) of prior record, hereinafter Lake.

Regarding claims 15, Abe (refer to Figures 2-3) teaches the semiconductor device according to claim 1, including that the surface pressure absorbing member is assembled with the case but does not teach that the surface pressure absorbing member is “insert-molded” in the case. Lake, which also teaches a semiconductor device with fastening holes teaches that structures used in fastening may be assembled with a case way of insert molding (Col. 17, lines 55-67). It would have been obvious to 
Whereas claim 15 is a product claim, the claim recites a method of steps therein, i.e. “insert-molded”. Therefore, the claim amounts to a product by process claim and the limitation has been considered only to the extent it may imply a structure, not the specific process claimed. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Response to Arguments
In view of applicant’s amendments to claim 3, the 35 USC 112 rejection of claim 3 are hereby withdrawn. Applicant's other arguments filed 9/28/2021 have been fully considered but they are not persuasive.
On pages 8-9, applicant argues regarding claim 1 that “Abe does not have a substantially flat plate shape” (especially see page 8, last paragraph).  This revised recitation of “substantially flat plate shape” is being interpreted as a shape where a thickness of the plate is substantially less than other dimensions, giving it a flat plate appearance, as is typical of sheet metal or similar structures.  Applicant’s arguments with respect to the lack of teaching of a “flat plate shape” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e. unlike previous rejection, “flat plate shape” has now been addressed as obvious in view of Hirose). 
However, applicant further alleges that “the alleged metal layer 2 of Hirose is not at least partially embedded in the case, as claimed” (see para 8, last paragraph, which continues on the next page). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the feature that the “surface pressure absorbing member is at least partially embedded in the case” is already taught by the primary reference Abe, and Hirose reference is not being relied upon to teach that limitation – the specific limitations for which Hirose is being relied upon are outlined in the rejection. 
On pages 9-10, applicant argues about the rejection of amended claim 4 (see revised rejection). Applicant appears to agree that Hirose discloses multiple shapes as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892